UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6801


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTHONY PAUL VELASQUEZ,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:10-cr-00042-KDB-DSC-1; 5:16-cv-
00093-KDB)


Submitted: November 18, 2020                                Decided: December 14, 2020


Before NIEMEYER, AGEE, and HARRIS, Circuit Judges.


Remanded by unpublished per curiam opinion.


Anthony Paul Velasquez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Paul Velasquez seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 motion. The order was entered on March 12, 2020, and Velasquez

had 60 days to file his notice of appeal by giving it to prison authorities for mailing. See

Fed. R. App. P. 4(a)(1)(B), (c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988). Although

his notice of appeal was dated and received after the 60-day period, Velasquez claimed that

he sent an earlier notice of appeal. However, he did not affirm the date of filing under

penalty of perjury, and the record does not include any earlier notice of appeal or reveal

when or if it was given to prison officials. Accordingly, we remand this case for the limited

purpose of allowing the district court to obtain this information and determine whether the

notice of appeal was timely filed under Rule 4(c)(1) and Houston v. Lack. The record, as

supplemented, will then be returned to this court for further consideration.

                                                                               REMANDED




                                             2